DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A control device of a vehicle configured to travel in a plurality of travel modes including:
a first travel mode in which in response to supply of electric power generated by a generator, power output by an electric motor is transmitted to a driving wheel to drive the vehicle, the generator generating the electric power by using power of an internal combustion engine, and
a second travel mode in which power of the internal combustion engine is transmitted to the driving wheel to drive the vehicle, the control device comprising:
a travel mode control unit configured to set, based on a traveling state of the vehicle, any travel mode among the plurality of travel modes as a travel mode in which the vehicle travels; and
a predicted rotation speed acquisition unit configured to acquire, when a transition condition to the second travel mode is satisfied based on the traveling state of the vehicle that is travelling in the first travel mode, a predicted rotation speed of the internal combustion engine when the travel mode is shifted to the second travel mode at a time when the transition condition is satisfied, wherein
the travel mode control unit includes a transition prohibition setting unit configured to determine whether a difference between a rotation speed of the internal combustion engine when the transition condition is satisfied and the predicted rotation speed acquired by the predicted rotation speed acquisition unit is equal to or larger than a threshold value and prohibit transition to the second travel mode when it is determined that the difference is equal to or larger than a threshold value,
when the difference between the rotation speed of the internal combustion engine at a time when the transition condition is satisfied and the predicted rotation speed at a time when the transition condition is satisfied is smaller than the threshold value, the travel mode control unit shifts the travel mode to the second travel mode at a time when the transition condition is satisfied, and
the travel mode control unit, the predicted rotation speed acquisition unit, and the transition prohibition setting unit are each implemented via at least one processor.”

The underlined limitation is shown in Fig. 5, and further supported at least by PG-Pub (US2021/0188250 A1), Paragraphs 101-112.  Based on the teaching of the specification, the first travel mode is the hybrid travel mode (PG-Pub, Paragraph 43) and the second travel mode is the low speed-side engine travel mode (PG-Pub, Paragraph 49).  If the system switch the travel mode from hybrid to low speed-side engine, a transition condition must be satisfied first (Paragraph 104 teaches is a lower limit speed value Ne22), and a predicted rotation speed Ne10 

Based on the teachings of the specification and the claimed language, the examiner considered Abe (US2021/0188280 A1) would fail to teach all the underlined limitations mentioned above.  In Abe, the reference teach a hybrid vehicle can switch from hybrid mode to an engine mode when the vehicle speed is satisfied (Abe, Fig. 5, Paragraph 80).  However, the reference fails to teach a prohibition system when the difference of the engine speed and a predicted speed is larger than a threshold value.  Therefore, the reference fail to reflect all the limitations of Claim 1.

The examiner further considered Imaseki (US2010/0312422 A1) since the reference teaches an engine would not engage with a clutch if a difference between an engine speed and a target speed is larger than a threshold (Imaseki, Paragraphs 70-80).  However, the mechanism would only be applied during a hybrid mode, which is not related to any travel mode transition (Imaseki, Paragraph 70 teaches the mechanism is in the hybrid mode).  Therefore, the examiner considered the teachings still fail to reflect all the limitations of Claim 1.



Claims 2, 3, 5 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Examiner, Art Unit 3747